DETAILED ACTION
This action is in response to the RCE filing on 3-28-2022. Claims 1-23 are pending and have been considered below.

Double Patenting
Double patenting rejection has been withdrawn in view of amendments.

[AltContent: textbox ()]
Statement of Reasons for Allowance

Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Shuster (20140282212 Al), Shin
(20090306980 Al), Wellbourne et al. (“Wellbourne” 10178301 B1), Park et al. (“Park” 20170365251 Al), Quyang et al. (“Quyang” 20140104175 Al), Kennewick et al. (“Kennewick” 20090150156 A1), Svendsen et al. (“Svendsen” 20150287408 A1) and Zhai et al. (“Zhai” 20140201671 A1) disclose an ability to update a recognition model. 
However Shuster, Shin, Wellbourne, Park, Quyang, Kennewick, Svendsen and Zhai singularly or in combination, still fail to anticipate or render as obvious all the functionalities of the system including generating, based on the one or more parameter values, an input context data structure that references at least the particular term and references the application program, wherein the input context data structure is configured to be shared for use in cross-modality learning between a
plurality of modality recognition models; and sending, by the computing device and to a second modality recognition model
corresponding to a second user input mode associated with the computing device, the input context data structure for use in the cross-modality learning between the first modality
recognition model and the second modality recognition model; and
updating, by the computing device and based on the input context data structure, the cross-modality learning for the second modality recognition model, wherein the updating causes the
second modality recognition model to automatically recognize a subsequent user input via the second user input mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE HONG can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        4-20-2022